department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b state c date d individual f year x area name dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons set forth below facts you were incorporated in the state of b on c your articles of incorporation indicate that you are organized as a mutual benefit corporation for the specific purpose of maintaining and managing the common areas of the x compound the articles of incorporation state in pertinent part the specific purpose of this corporation is to maintain and manage the common area of you for the exclusive benefit of the residents thereof and to promote the health safety and welfare of all of the resident members thereof letter cg catalog number 47628k you have been inactive since incorporation because it took several years to obtain the necessary permits engineering financing legal titles and to actually build the units in the compound the project was finally completed in early f the x compound includes four condominium units you charge the condominium_owners annual dues the dues cover maintenance of the exterior of each building including paint roof landscape repair and or replacement of lights timers sprinklers valves etc the dues also cover insurance water for the landscape electricity for exterior lights fire control inspection and water for the sprinklers legal and accounting costs inspection fees reserves and contingency in f the last unit was finally sold at which time you started colleting dues currently you are governed by d who was the builder and developer of the property in the compound it is d’s intent to expand the governing body to include homeowners once your tax exemption is determined and all back tax returns have been filed at that point d will step down and no longer have any involvement with you all of your revenue is from dues paid_by the owners of the individual condominium units all expenses will be used to maintain the exterior of the condominium units as noted previously and public areas such as parking spots for guests a sidewalk and several landscaped areas law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements revrul_69_280 1969_1_cb_152 jan held that a nonprofit organization formed to provide maintenance of exterior walls and roofs of homes of the members who own houses in a housing development is not exempt from federal_income_tax under sec_501 of the code revrul_72_102 1972_1_cb_149 jan held that a nonprofit organization which was formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents was exempt under sec_501 however this was because by administering and enforcing covenants and owning and maintaining certain non-residential non-commercial properties of the type normally owned and maintained by municipal governments the organization was serving the common good and the general welfare of the people of the entire development revenue_ruling distinguished letter cg catalog number 47628k revrul_74_17 1974_1_cb_130 jan held that an organization which was formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code revrul_74_99 1974_1_cb_131 jan held that a homeowners_association in order to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public otherwise the homeowners_association is not exempt under sec_501 of the code revrul_80_63 1980_1_cb_116 jan provided answers to specific questions as to whether the conduct of certain activities would affect the exempt status under sec_501 of the code of otherwise qualifying homeowners’ associations part of the ruling is excerpted here question does revrul_74_99 contemplate that the term ‘community’ for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean whether a particular homeowners’ association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association’s activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community application of law you are not described in sec_501 of the code because you are not operated for the promotion of social welfare instead you are operated for the benefit of your four tenant members through the operation of a condominium association you do not meet the requirements of income_tax regulation1 c - a i because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community you do not bring about civic betterment and social improvements to the community as a whole rather your operations are meant to clearly benefit your tenant members letter cg catalog number 47628k you are similar to the organization denied exemption in revrul_69_280 supra like the organization in the ruling you will maintain the exteriors of the condominium units of your development you are not similar to the organization exempted in revrul_72_102 supra because you are not serving a community by maintaining streets sidewalks and other common area that are used by the entire community your operations will maintain only the parking areas and sidewalk that are located inside your compound also you are different from that organization because you are not a large housing development instead your compound consists of four units you are indistinguishable from the organization described in revrul_74_17 supra like the organization in the ruling you were formed by interested parties in your case the developer to provide for the management maintenance and care of the common areas your income is composed of membership assessments enforced by your declaration of restrictions and is primarily used to provide direct economic benefits to the four unit owners by improving the overall compound as opposed to the community at large any benefits to the larger community are minor and incidental in nature where the benefit from an organization is limited to that organization’s members except for some minor incidental_benefits the community as a whole the organization is not organized and operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code you do not meet the provisions set forth in revrul_74_99 supra to be recognized as a homeowners_association that is exempt under sec_501 this is because your main purpose is to maintain the exteriors of private residences which is shown to be a major barrier to exemption under sec_501 of the code your community consists of only four condominium units thus maintaining the exteriors of these units does not confer a benefit on your surrounding population maintaining private residences only benefits the owners as noted in revrul_80_63 supra the size of the community is irrelevant so long as you can show that your activities are aimed at benefitting more than just the individuals that reside there your operations only benefit the owners of the condominium units applicant's position after being notified of our intent to propose denial of exemption you did not provide any additional information for us to consider conclusion based on the information you have provided your primary purpose is to maintain the exterior walls and roofs and other common areas of the condominiums owned by your members as such you are not promoting the social welfare of the community or serving any other public purpose described in sec_501 of the code instead you are merely serving the private interests of the owners of the condominiums letter cg catalog number 47628k accordingly you are not exempt from federal_income_tax under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury ‘this may be done by adding to the appeal the following signed declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters letter cg catalog number 47628k please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
